Case 18-50214-rlj11 Doc 947 Filed 02/06/19         Entered 02/06/19 16:48:29      Page 1 of 3



Mark S. Carder
Admitted Pro Hac Vice
Paul B. Lackey
Matthew R. Miller
Katy L. Hart
STINSON LEONARD STREET LLP
3102 Oak Lawn Avenue, Suite 777
Dallas, Texas 75219
Telephone: (214) 560-2201
Facsimile: (214) 999-4667
Counsel for First Bank & Trust


                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                               LUBBOCK DIVISION

IN RE:                                    §
                                          §
REAGOR-DYKES MOTORS, LP, et al.,          §     Case No. 18-50214-rlj-11
                                          §     (Jointly-Administered)
                  Debtors.                §
______________________________________________________________________________


              THIS PLEADING RELATES ONLY TO REAGOR AUTO MALL, LTD.


             RESPONSE OF FIRST BANK & TRUST IN OPPOSITION TO
          DEBTORS' AMENDED MOTION TO COMPEL GLOBAL MEDIATION

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

         COMES NOW FIRST BANK & TRUST ("FBT") and, for its response in opposition to

Debtors' Amended Emergency Motion To Compel Global Mediation (the "Motion"), states:

         1.     FBT is the holder of claims in the bankruptcy case commenced by Reagor Auto

Mall, Ltd. ("RAM").

         2.     FBT and the other principal lender in the RAM case, FirstCapital Bank of Texas,

N.A., have repeatedly sought to resolve their claims by means of agreement with RAM. However,

RAM has consistently declined to accept or counteroffer the resolution offered. Accordingly,



150546483.1
Case 18-50214-rlj11 Doc 947 Filed 02/06/19           Entered 02/06/19 16:48:29        Page 2 of 3



FBT's experience indicates that the Debtors are not sincerely interested in compromise and

settlement of disputes.

         3.    Moreover, while the Debtors assert that the McDougal Group desires to participate

in a mediation, Mr. McDougal issued a press release this week stating that he was withdrawing

from participation in the plan process.

         4.    In any event, the logistics involved in the mediation contemplated by the Motion

are simply not feasible. There are eleven bankruptcy cases with hundreds of creditors, all of which

have differing claims against different debtors will different prospects of recovery. No mediator

could meaningfully engage all the constituencies and differing claims in a mediation. The Debtors

implicitly acknowledge this by suggesting that the mediation proceed in "stages."

         5.    The true motive for the Motion appears not to be such an impossible mediation, but

instead securing a stay on pending motions. Motion, ¶ 14. This actually represents a request for

an injunction against continued litigation, but the Debtors offer no grounds to meet the four

common elements of injunctive relief used on occasion pursuant to Section 105(a).

         6.    The creditors in these cases have patiently waited for six months while the Debtors

sought a Section 363 sale and then a reorganization plan. Those efforts failed. Unless and until

the cases are converted to Chapter 7 liquidation, the Debtors remain able to amend their plan, file

a supporting disclosure statement, and seek confirmation through direct negotiation with holders

of claims or by cramdown. However, they are not entitled to a stay of assertion of creditors' rights

pending a multi-stage mediation of the constellation of claims and creditors in lieu of that

procedures established by the Bankruptcy Code.

         WHEREFORE, FBT respectfully requests that the Court deny the Motion and allow the

processes established by the Bankruptcy Code to play out in the normal course.


                                                 2
150546483.1
Case 18-50214-rlj11 Doc 947 Filed 02/06/19         Entered 02/06/19 16:48:29       Page 3 of 3



                                                   Respectfully submitted,

                                                   STINSON LEONARD STREET LLP

                                                   By: /s/ Katy L. Hart
                                                      Mark S. Carder
                                                      Admitted Pro Hac Vice
                                                      Paul B. Lackey
                                                      State Bar. No. 00791061
                                                      paul.lackey@stinson.com
                                                      Matthew R. Miller
                                                      State Bar No. 24013165
                                                      matt.miller@stinson.com
                                                      Katy L. Hart
                                                      State Bar No. 24049983
                                                      katy.hart@stinson.com
                                                   3102 Oak Lawn Avenue, Suite 777
                                                   Dallas, Texas 75219-4259
                                                   Telephone: (214) 560-2201
                                                   Telecopier: (214) 560-2203

                                                   ATTORNEYS FOR
                                                   FIRST BANK & TRUST



                               CERTIFICATE OF SERVICE

       I certify that on February 6, 2019, a true and correct copy of the foregoing document was
served on all counsel of record via the Court’s electronic filing system.

                                                     /s/ Katy L. Hart
                                                      Katy L. Hart




                                               3
150546483.1
